DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/26/2021 has been entered.

Response to Amendment
The Amendment filed 12/26/2021/2021 has been entered.  Claims 1-4 and 6-8 remain pending in the application.  Claims 5 and 9-10 have been canceled.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Final Rejection mailed 09/29/2021.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Peter Martinez on 03/15/2022.  
Please cancel claim 10.  

Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to an additive manufacturing method of a lead-free brass [[alloys]] alloy comprising: (1) milling: only elements of Cu, Zn, Si, Al, and Ti are blended according to the following mass percentages: Zn 5.5-40 wt.%, Si 0.5-4 wt.%, trace elements Al and Ti totally 0-0.5 wt.%, and Cu for the balance, and a gas atomization method is used to prepare brass alloy powder, with the obtained brass alloy powder sieved to obtain spherical powder of a suitable particle size suitable for additive manufacturing; (2) model building: a 3D model of structural parts to be prepared is built for layered processing, and the processed data are inputted into a laser scanning path generation software to generate a print file; (3) preparation of a forming chamber: the print file is introduced into a selective laser melting forming device, a vacuum pump is used to vacuumize a sealed forming chamber to a relative vacuum of -60 kPa, and a protective gas is inputted into the sealed forming chamber; the step of vacuumizing the sealed forming chamber and inputting the protective gas are repeated until content of oxygen in the sealed forming chamber is reduced to less than 1 ppm, and the content of 
The closest prior art is "Additive Manufacturing. . .Technologies" DOI 10.1007/978-1-4419-1120-9_1, Springer Science+Business Media, LLC 2010 (hereinafter "Gibson"), in view of US published patent application 2011/0104000 ("Xu"), 
The references do not teach or suggest only elements of Cu, Zn, Si, Al, and Ti are blended according to the following mass percentages: Zn 5.5-40 wt.%, Si 0.5-4 wt.%, trace elements Al and Ti totally 0-0.5 wt.%, and Cu for the balance and the phase .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733